Citation Nr: 0928484	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a disability 
manifested by headaches.  

5.  Entitlement to service connection for a disability 
manifested by memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1954 to March 
1955.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  The claims were previously 
remanded by the Board in January 2007 for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing 
loss disability as defined for VA purposes.  

2.  The Veteran's tinnitus did not manifest during, or as a 
result of, his military service.  

3.  The Veteran does not have a current diagnosis of a 
disability manifested by headaches.  

4.  The record does not contain any credible supporting 
evidence of the Veteran's claimed in-service personal 
assault.  

5.  The Veteran's reported memory loss did not manifest 
during, or as a result of, his military service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  

3.  The criteria for service connection for a disability 
manifested by headaches have not been met.  38 U.S.C.A. 
§ 1110, 1131, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

4.  The criteria for service connection for a psychiatric 
disorder, to include PTSD as due to an in-service personal 
assault, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 4.125(a) (2008).  

5.  The criteria for service connection for memory loss have 
not been met.  38 U.S.C.A. § 1110, 1131, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims for service connection for PTSD based on personal 
assault, VA has established special procedures for 
evidentiary development.  38 C.F.R. § 3.304(f) requires that 
VA not deny such claims without: (1) first advising claimants 
that evidence from sources other than a claimant's service 
medical records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing the Veteran the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in August 2003, January 2007 and February 2008 
that fully addressed all notice elements.  The August 2003 
letter was sent prior to the initial RO decision in this 
matter.  This letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The February 2008 
letter informed the Veteran of the types of evidence that can 
be used to verify the occurrence of an in-service personal 
assault.  Even though the Veteran was not provided with this 
notice, or notice of the Dingess requirements (specifically, 
how disability ratings and effective dates are assigned), 
until after the initial adjudication of the claims, as the 
claims were subsequently readjudicated after appropriate 
notice was given, the Board finds that VA has cured any 
defect as to timing and, thus, there is no prejudice to the 
Veteran in the Board proceeding to adjudicate his claims.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Furthermore, because the claims are being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied.  Adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, a VA medical examination was 
obtained in June 2007, and VA has obtained these records as 
well as the records of the Veteran's outpatient treatment 
with VA.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Psychiatric Disorder to Include PTSD

The Veteran contends that he is entitled to service 
connection for PTSD as due to an in-service personal assault.  
Specifically, the Veteran alleges that he was beaten during 
basic training after turning the station on a radio.  He 
claims that, thereafter, his behavior and cognitive 
functioning changed due to the injuries received, and he was 
court-martialed and discharged from service.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not have PTSD or any other psychiatric disorder 
that is related to his military service, including as 
secondary to an in-service personal assault.  As such, 
service connection is not warranted.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

As the Veteran is not alleging a combat-related stressor, 
there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  

In this case, the Veteran's PTSD claim is based on an alleged 
in-service personal assault.  Because of the personal and 
sensitive nature of a personal assault, many incidents are 
not officially reported.  This creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the Veteran has 
alleged.  Therefore, evidence from sources other than the 
Veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999); see also 38 C.F.R. § 3.304(f).  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 
Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  

Initially the Board notes that whether the Veteran has a 
diagnosis of PTSD is questionable.  The record does not 
contain any evidence of psychiatric treatment until 2003.  
The Veteran underwent a VA outpatient psychiatric evaluation 
at the VA Medical Center in St. Albans, New York, in June 
2003.  The Veteran was noted to have no previous psychiatric 
history, but he reported having memory problems since being 
beaten by fellow soldiers in 1955.  The examiner assigned 
diagnoses of rule out cognitive disorder, not otherwise 
specified, and rule out dementia, not otherwise specified.  
The psychiatrist indicated that there were no symptoms of 
PTSD.  A brain magnetic resonance image (MRI) study was 
performed at this time and revealed a normal brain.  

In August 2003, the Veteran underwent neuropsychological 
evaluation at the VA Medical Center in Brooklyn, New York.  
He reported a history of head trauma with loss of 
consciousness in 1955 after three months of boot camp.  After 
noting the Veteran's self-reported history, the psychologist 
conducting the evaluation also noted the Veteran's service 
treatment records and his discharge for "inadequate 
personality."  Psychological testing indicated there were 
apparent deficits in several domains of cognitive functioning 
and he endorsed several items describing depressive symptoms, 
suggestive of a moderate level of depression.  However, the 
psychologist noted that, although the findings suggest a 
significant decline from the Veteran's presumed premorbid 
level of functioning, several unusual response patterns were 
elicited, which occasionally ranged to the bizarre and were 
considered atypical response either seen only in severely 
demented individuals or not seen in those with true cognitive 
impairments to the extent claimed by the Veteran.  
Furthermore, it was noted that the Veteran outright denied 
loss of consciousness in June 2003, but reported at this 
evaluation substantial loss of consciousness of vague 
characteristics, suggesting a degree of evasiveness.  The 
psychologist noted that the discrete nature of loss of 
consciousness described by the Veteran, with its highly 
demarcated boundaries of intact memory prior and subsequent 
to the reported head trauma is clinically implausible; 
particularly since he is not reporting any retrograde 
amnesia, which is highly atypical for an injury as severe as 
that claimed.  The psychologist further noted that there is 
reason to doubt the veracity of the claimed traumatic event 
itself which precipitated his current complaints of memory 
problems as the documentation provided showed no evidence of 
any head injury as having occurred, or of treatment for any 
medical condition, and the Veteran's current cognitive 
performance raises doubt as to the validity of his self-
report of head trauma.  

The psychologist stated that none of the findings 
individually constitutes conclusive and definitive evidence 
of symptom fabrication suggestive of malingering; however, 
collectively, the pattern of approximate and bizarre 
responses, clinically implausible performances, and weak 
performances on measures designed to elicit sub-optimal 
effort strongly suggest symptom embellishment.  Moreover, it 
was noted that motivation was present for secondary gain, 
associated with the Veteran's recent loss of employment.  In 
fact, the Veteran had intimated in a somewhat veiled fashion 
a desire to pursue disability compensation.  

Despite considerable evidence suggesting sub-optimal 
performance motivation, embellishment or possibly outright 
fabrication, however, there were responses on a limited 
number of tests that nonetheless suggested a mild but true 
cognitive dysfunction, low premorbid intellect, or both, and 
were less likely to reflect symptom fabrication.  However, 
the psychologist stated that these true, mild deficits cannot 
be attributed with any certainty to the effects of the 
Veteran' purported head injury.  Rather, any actual cognitive 
deficits are more likely associated with cerebrovascular 
disease due to hypertension and diabetes.  Based upon the 
above, Axis I diagnoses of factitious disorder with 
predominantly psychological symptoms and a cognitive 
disorder, not otherwise specified, were rendered.  Similarly, 
in a February 2005 neuropsychology note, it was concluded 
that the evidence was strongly suggestive of an inadequate 
effort on the tasks presented, thus making the findings 
invalid.  

In December 2004, the Veteran under PTSD consult at the VA 
Medical Center in Charleston, South Carolina.  It was noted 
that the Veteran endorsed some symptoms consistent with PTSD, 
but that further evaluation was needed because of the 
Veteran's late arrival to the evaluation, and his inability 
to fill out the self-report questionnaires on his own.  The 
Board notes, however, that the evaluator indicated that the 
Veteran was a fairly poor historian, and his answers to most 
inquiries was vague; which is seemingly inconsistent with the 
specificity the Veteran exhibited in August 2003 in 
describing the alleged in-service head injury.  Moreover, the 
Board notes further inconsistencies in that the Veteran 
reported first being told he had PTSD "several years ago," 
but the June 2003 VA note discussed above indicates that was 
his first time being treated and it was noted had did not 
have any PTSD symptoms.  

Subsequent treatment notes demonstrate that the Veteran has 
continued to seek psychiatric treatment with VA, but with 
various diagnoses given.  An April 2005 PTSD Clinic note 
assigned a diagnosis of PTSD, as well as one of rule out mild 
dementia of unknown etiology.  However, a July 2005 treatment 
note indicates that the Veteran had negative depression and 
PTSD screenings.  In August 2006, the Veteran was again 
diagnosed to have PTSD during a Mental Health Psychiatric 
Consultation.  In June 2007, the Veteran was diagnosed with 
"pseudo-dementia," but, in June 2008, he was again 
diagnosed with PTSD.  

Thus, the Veteran was provided with a VA mental disorders 
examination in June 2007.  Although the examiner indicates he 
reviewed the Veteran's claims file, he failed to fully set 
forth the Veteran's psychiatric treatment history.  Instead, 
he only went back to March 2005.  Based upon his examination 
of the Veteran and review of the claims file, the examiner 
diagnosed the Veteran to have PTSD.  The examiner stated that 
the reports of the many accomplished and experienced 
practitioners noted above cumulatively indicate that the 
Veteran suffers from PTSD that is service-connected.  In 
response to specific questions asked, the examiner stated 
that the Veteran meets the six necessary criteria essential 
for a diagnosis of PTSD due to an in-service assault.  The 
examiner stated that there were behavior changes in service 
that were indicative of an in-service personal assault, but 
he did not mention what these behavioral changes were or what 
evidence he relied upon so concluding.  Moreover, in 
rendering an opinion, the examiner responded "yes" to the 
question of whether the Veteran currently has PTSD as a 
result of the in-service stressor.  However, he then stated:  
"Again, some misgivings arise."  Finally, the examiner 
stated that loss of memory as a result of this assault, again 
given the veracity of the patient/reporter, is tenuous; but 
then states that there exists a 50 percent chance or greater 
that memory loss was the result of this assault.  

The VA examiner's report was deemed inadequate by the Board 
in January 2007 because it relied upon an in-service stressor 
that had not been verified, and the Veteran's claim was 
remanded for the claims file to be returned to the examiner 
for a revised medical opinion.  In August 2008, the June 2007 
VA examiner submitted an addendum to his earlier examination.  
He noted that, while there was little doubt that the Veteran 
truly believes that he was assaulted in service, the record 
contains no actual evidence of this event having occurred.  
The examiner maintained that the Veteran has PTSD but revised 
his diagnosis to indicate that it was acquired through 
unknown means.  

Thus, based upon the above evidence, the Board will concede 
that the Veteran has a present diagnosis of PTSD.  As for any 
other diagnoses, there has been no confirmed diagnosis of any 
other psychiatric disorder except for a mild cognitive 
disorder.  Based upon the evidence, however, the Board finds 
that the preponderance of the evidence is against finding 
that the Veteran's PTSD or mild cognitive disorder are 
related to his military service, including the alleged in-
service assault and resulting head trauma.
According to the Veteran's service records, the Veteran was 
discharged in March 1955.  An Aptitude Board report noted 
that the Veteran had a very poor educational history.  He had 
earned a low GCT (22) and has done very poorly in his eight 
weeks of preparatory training.  He was also described as 
being very poorly motivated and giving the impression of 
being mentally deficient even though he really was not.  It 
was further noted that he scored at an IQ of 60 (mild mental 
retardation) on the Otis Quick Scoring Ability tests and 
showed a neurotic response to the Psychosomatic Inventory.  
(See also, August 2003 VA neuropsychological evaluation 
note.)  Finally, the Aptitude Board's Conclusions and 
Recommendations indicate that the Veteran was not in need of 
hospitalization and his condition existed prior to service 
and was not aggravated by service.  A diagnosis of inadequate 
personality was assigned, and the Veteran was subsequently 
discharged.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disorder, to include PTSD.  In addition to a 
medical diagnosis of PTSD, there must be credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran 
has testified to an in-service personal assault.  However, VA 
has not received any credible supporting evidence aside from 
the Veteran's own testimony.  

There is no mention in any of the available service records 
of a history of a personal assault or a history of head 
trauma in service.  Nor do the records contain evidence of 
medical treatment for any physical injuries throughout the 
Veteran's short military service, including those due to the 
alleged assault.  Furthermore, there is no indication in the 
service records of the Veteran being court-martialed leading 
to his discharge.  Rather, it appears that the service 
records show the Veteran had a low GCT score and did poorly 
over eight weeks of training, contrary to the Veteran's 
report that he had no problems prior to entry into service 
and the alleged assault.  And instead of being court-
martialed, the Veteran underwent an Aptitude Board evaluation 
that determined he was unfit for service due to an 
"inadequate personality" and this was the basis for his 
discharge from service.

Moreover, in the August 2008 addendum to the Veteran's June 
2007 VA examination, the examiner noted that careful review 
of the Veteran's entire claims file showed no evidentiary 
record of an in-service personal assault or any related 
medical treatment.  Therefore, the examiner concluded that 
the Veteran likely suffers from nonservice-connected PTSD of 
unknown origin.  

The Veteran has consistently maintained that he was the 
victim of a physical assault during basic training and that 
he suffered a head injury therefrom that affected his 
cognitive functioning such as his memory.  He even submitted 
a letter from his wife dated July 2003 in which she indicates 
that the Veteran kept saying that he was assaulted during his 
military service.  

While the Board is sympathetic to the Veteran's claim, the 
above statements do not in and of themselves support the 
Veteran's claim that he was assaulted while serving in the 
military.  There must be some competent, credible evidence of 
an in-service stressor before a finding of entitlement to 
service connection for PTSD can be made.  In the present 
case, there is none.  Moreover, there is medical evidence 
indicating that the Veteran's credibility is poor and that he 
may be embellishing or exaggerating his symptoms or outright 
fabricating them, in addition to having a secondary monetary 
motive in that he has not worked since 2003 due to a work-
related foot injury.

The Board also notes that the silence of any treatment in 
Veteran's service treatment records is very telling.  The 
Veteran contends that he suffered brain damage and hearing 
loss as a result of this assault.  It seems unlikely that the 
Veteran would have sustained such serious injuries without 
requiring any medical attention thereafter.  The lack of 
treatment in service is negative evidence against finding 
that the alleged personal assault in fact occurred in 
service.  

Of further significance is the fact that the first evidence 
of psychiatric treatment is not until June 2003.  Therefore, 
the record demonstrates that the Veteran was not treated for 
a psychiatric disorder for approximately 48 years following 
his separation from service.  When considering whether or not 
to grant a claim for service connection, the Board may take 
into consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of a 
psychiatric condition for some 48 years after separation from 
service tends to establish that the Veteran's current 
complaints have not existed since his military service.

As for the Veteran's mild cognitive impairment diagnosed in 
August 2003, the Board concludes that the evidence is against 
finding that it is related to any head trauma in service.  As 
previously discussed, there is no actual evidence that the 
alleged head trauma occurred in service.  Nevertheless, it is 
clear from the August 2003 VA treatment note that the 
evaluator at the time related that this problem is more 
likely due to the Veteran's hypertension and diabetes.  There 
is no other evidence to the contrary.  Thus, the 
preponderance of the evidence is against finding that any 
cognitive impairment the Veteran actually has is related to 
service.

Finally, as a lay person, the Veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between any current psychiatric disorder and his 
military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, must be denied.

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for a hearing loss disability, to include as a 
result of an alleged in-service assault.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran does not have a current 
diagnosis of a hearing loss disability.  As such, service 
connection is not warranted.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 CFR § 3.385.

The Veteran underwent a VA audiometric examination in June 
2003.  According to the authorized audiological evaluation, 
pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
25
LEFT
15
20
25
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The examiner concluded that the Veteran's hearing was 
essentially within normal limits bilaterally.  

The Veteran was subsequently afforded a VA audiometric 
examination in June 2007.  The Veteran reported having 
military noise exposure in boot camp and post-service noise 
exposure as a janitor.  On the authorized audiological 
evaluation, pure tone thresholds, in dB, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
15
25
20
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner concluded that tympanograms were within normal 
limits bilaterally which was indicative of normal middle ear 
function.  The examiner noted that the Veteran had hearing 
loss that was not disabling per 38 C.F.R. § 3.385.

The above evidence demonstrates that the Veteran does not 
have a hearing loss disability for VA rating purposes.  At no 
time has the evidence demonstrated that the Veteran had 
auditory thresholds of 40 dB or greater, three or more 
thresholds of 26 dB or greater, or speech recognition scores 
of 94 percent or less.  See 38 C.F.R. § 3.385.  As previously 
mentioned, there must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
hearing loss, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The Board recognizes that the Veteran has testified that he 
suffers from bilateral hearing loss.  However, as a 
layperson, the Veteran is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  While the Veteran may testify to 
matters that are subject to lay observation, such as having a 
difficult time hearing people when they talk to him, he is 
not capable of classifying these symptoms as a hearing loss 
disability.  For VA rating purposes, hearing loss is 
classified as a disability based on specific audiometric 
findings.  The Veteran is not competent to make such a 
classification in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a bilateral hearing loss disorder 
must be denied.

Tinnitus

The Veteran contends that he is entitled to service 
connection for tinnitus.  However, the preponderance of the 
evidence of record demonstrates that the Veteran's complaints 
of tinnitus did not manifest during, or as a result of, the 
Veteran's military service.  As such, service connection is 
not warranted.  

The Veteran's service treatment records are silent regarding 
complaints of tinnitus or other ear trouble.  If there is no 
evidence of a chronic condition during service, or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  However, medical evidence 
must relate this chronic symptomatology to the Veteran's 
present condition.  See id.  

According to a June 2003 VA audiological assessment, the 
Veteran was new to the VA audiometric service.  The Veteran 
reported having difficulty hearing with periodic tinnitus of 
the left ear since 1955.  The Veteran was diagnosed with 
essentially normal hearing bilaterally with unilateral 
tinnitus.  The audiologist did not indicate that the Veteran 
was assaulted during military service.  

The Veteran was afforded a VA audiometric examination in June 
2007.  During the examination, the Veteran reported that he 
was hit on both sides of the head and face.  The Veteran 
reported having intermittent tinnitus bilaterally at this 
time.  No etiological opinion was provided as part of this 
examination.  

The above evidence demonstrates that the Veteran's symptoms 
have not been chronic since his military service.  While the 
Veteran has testified that he suffered from tinnitus since 
military service, there is no evidence of the Veteran seeking 
treatment for any ear condition until June 2003.  This is 
approximately 48 years after the Veteran's separation from 
service.  As previously noted, the absence of medical 
evidence for such an extensive period of time tends to 
suggest that the Veteran's symptomatology has not existed 
since military service.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for tinnitus must be denied.

Headaches

The Veteran contends that he is entitled to service 
connection for a disability manifested by headaches.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran does not have a chronic 
headache disability that manifested during, or as a result 
of, military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records are silent regarding 
complaints of, or treatment for, headaches.  As previously 
noted, if there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

In May 2003, the Veteran was seen on an outpatient basis by 
VA.  A magnetic resonance image (MRI) of the brain was taken 
in June 2003, which revealed no abnormalities.  The Veteran 
underwent an additional MRI of the brain in January 2005, 
which revealed scattered white matter changes but was 
otherwise unremarkable.  

The above evidence does not suggest that the Veteran has a 
medical diagnosis of a chronic headache disability.  As 
previously mentioned, there must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a disorder, the Board must deny the Veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran was diagnosed with a 
headache disorder in June 2007.  However, this diagnosis is 
not credible.  The Veteran was seen on an outpatient basis 
with VA in June 2007 with complaints of headaches.  The 
Veteran reported having intermittent headaches since his mid-
teens.  He also reported having right sided headaches that 
coincided with his memory of an in-service personal assault.  
A nerve examination was performed at this time and 
interpreted to be normal.  The physician diagnosed the 
Veteran with mild posttraumatic headaches that were at least 
as likely to be secondary to head trauma suffered during 
military service.  

The Board does not find the above opinion to be credible.  As 
discussed extensively in the previous section regarding the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, the evidence of record 
does not corroborate the Veteran's claim of an in-service 
personal assault.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  This opinion is based on the 
presumption that the Veteran's reported head trauma occurred 
during military service, which is not supported by the 
factual evidence of record.  

Furthermore, the record does not indicate that the Veteran 
sought treatment for, or complained of headaches, prior to 
filing his claim in April 2003.  This lack of evidence of any 
medical treatment regarding headaches for approximately 48 
years suggests that the Veteran has not suffered from chronic 
headaches since his military service.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  

As a final matter, the Board recognizes that the Veteran has 
testified to suffering from headaches since his military 
service.  However, while the Veteran is competent to testify 
to experiencing headaches, he is not competent to provide an 
opinion etiologically linking them to his military service or 
even to the alleged head trauma.  As a layperson, the Veteran 
is not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a headache disability must be 
denied.

Memory Loss

The Veteran contends that he is entitled to service 
connection for a memory loss disorder as secondary to a 
claimed in-service personal assault.  However, the evidence 
of record does not support the Veteran's claim of an in-
service assault.  Furthermore, the preponderance of the 
evidence demonstrates that the Veteran's reports of memory 
loss did not manifest during, or as a result of, his military 
service.  

In May 2003, the Veteran was seen on an outpatient basis by 
VA with complaints of memory loss since getting out of the 
Navy.  A magnetic resonance image (MRI) of the brain was 
taken in June 2003, which revealed no abnormalities.  The 
Veteran underwent an additional brain MRI in January 2005.  
The MRI revealed scattered white matter changes, but an 
otherwise unremarkable brain.  

The Veteran underwent a VA neuropsychology evaluation in 
August 2003.  It was noted that the Veteran's psychological 
examination results were unusual.  The psychologist described 
a pattern of approximate and bizarre responses, clinically 
implausible performances, and weak performances on measures 
designed to elicit sub-optimal effort.  The psychologist 
concluded that this pattern was strongly suggestive of 
symptom embellishment, but he noted that there was not 
conclusive and definitive evidence of symptom fabrication.  
The psychologist opined that despite considerable evidence 
suggesting sub-optimal performance and possibly outright 
fabrication of cognitive impairment, there was evidence 
suggestive of a mild but true cognitive impairment.  However, 
the psychologist found that these deficits could not be 
attributed with any certainty to the effects of the Veteran's 
reported head injury.  Rather they were more likely 
associated with the Veteran's cerebrovascular disability due 
to hypertension and diabetes.

The Veteran was seen for a memory disorder clinic 
consultation in January 2005.  It was noted that the Veteran 
seemed to give a suboptimal effort during the consultation.  
The physician concluded that the Veteran's symptomatology did 
not support a diagnosis of progressing memory loss; rather, 
it was most likely that the Veteran suffered from a non-
specific cognitive impairment and psychological "aftermess" 
of an assault and traumatic brain injury (TBI).  The Board 
notes that the evidence, including multiple MRIs, does not 
suggest that the Veteran in fact suffers from a TBI.  In 
February 2005, the Veteran underwent neuropsychological 
testing again, which was again invalid due to inadequate 
effort and underestimated the Veteran's true cognitive 
abilities.

The Veteran was afforded a VA mental disorders examination in 
June 2007.  The Veteran reported having a loss of memory and 
concentration.  The examiner noted that the loss of memory as 
a result of the claimed assault, given the veracity of the 
Veteran, was tenuous.  The examiner indicated that memory 
loss of a moderate degree may result from a closed head 
injury (CHI).  Therefore, the examiner indicated that there 
existed a 50 percent chance or greater that memory loss was a 
result of the Veteran's claimed assault.  

The record contains additional VA outpatient treatment 
records relating to the Veteran's complaints of memory loss.  
In April 2007, the Veteran reported having memory problems 
off and on for some time.  However, the Veteran also 
expressed a belief that his current medication may be part of 
the cause of his memory loss.  In August 2007, he again 
reported some memory loss, but it was noted that this was 
only with short-term memory such as remembering where he put 
his keys.  In October 2007, the VA physician noted a need to 
monitor the Veteran's memory loss to differentiate it between 
dementia versus depression induced memory loss.  Finally, in 
January 2008, the Veteran reported having some improvement 
since talking to mental health providers.  The examining 
physician felt the Veteran's memory problems were a chronic 
process that may likely be related to a head injury.  

The Board notes that a number of the above medical opinions 
do suggest that the Veteran's memory loss may be related to a 
previous head injury.  However, these opinions do not provide 
support for the Veteran's claim.  As previously discussed, 
the Veteran's report of head injury suffered during an in-
service assault has not been verified in this case.  Medical 
opinions premised upon an unsubstantiated account of a 
veteran are of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  As such, the medical opinions 
linking the Veteran's complaints of memory loss to a previous 
head injury are of no probative value, as there is no 
credible evidence to suggest that the Veteran has in fact 
ever suffered from a head injury.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
memory loss for approximately 48 years after separation from 
service tends to establish that the Veteran's current 
symptoms have not been chronic since military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for disorder manifested by memory loss 
must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a headache disorder is 
denied.  

Entitlement to service connection for a mental disorder, to 
include posttraumatic stress disorder (PTSD) is denied.  

Entitlement to service connection for a disorder manifested 
by memory loss is denied.  



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


